Title: To George Washington from the Pennsylvania Supreme Executive Council, 8 May 1779
From: Pennsylvania Supreme Executive Council
To: Washington, George



In CouncilSir
Philadelphia May 8th 1779

Your favour of the twenty seventh ultimo has been considered by us with that attention and respect justly due to it. And we are extremely sorry to find that the expressions of solicitude for the safety of our distressed inhabitants on the frontiers and our anxiety to prevent future calamities should have given you pain.
We hoped we had expressed ourselves with so much caution on this occasion that every unacceptable Idea would have been fully excluded. Be assured sir our intentions were only to convey to you the sense of the people in those afflicted counties presuming that it would be much more agreeable to receive it in this way, than from news papers formal applications or painful remonstrances. And we did it the more readily as we ever understood it to be a distinguishing part of your Excellencys Character to seek for every sort of information and more especially that which might prevent evils and guard against dissatisfactions whether well or ill founded. If the manner of doing it did not correspond with our intentions we would wish you to ascribe it to any other cause than a diminution of that confidence and attachment of which we have given professions not less sincere than they were publick. And retaining still the same opinion of your Excellencys candour and Judgment we submit it whether the expectations of a state for security and protection are not naturally limitted or extended according to its own exertions and the force it furnished to the Common Cause. If its supplies of men and other military means are ample, and the burthen heavy, expectations will rise proportionately. If we are to judge of the contingent furnished to the Continental army from this state by the applications made to us to partake of the bounties and indulgencies lately given by this state to the troops, we must hold a respectable place in the military line. We have twelve regiments, including artillery on the line equally filled with any other states, and much superior to some. We have a greater proportion raised for the War (as we are informed) than any other. Besides this a regiment of horse—the invalid corps or at least two thirds of it—the Provost corps and the half of the german battalion all have put in their claims making in the whole a very considerable body. We do not say any thing of the artificers, manufacturers &ca or the transportation afforded by this state, tho forming a very considerable part of the publick burthens, and being the principal dependance of the army: They naturally give the people of the state a sense of their importance, and would (if the occasion should happen) make them feel very sensibly any hardships which might arise from an unequal distribution of protection. That we have been by far the greatest sufferers on the frontiers, have had more people killed, and more country desolated, we presume cannot be doubted.
If Virginia and the other states have suffered by the ravages of the Indians in any proportion to this state, the particulars have never reached us, and as the Idea of our receiving any protection from A[r]mands and Pulaskies Corps must have arisen from some misapprehension or mistake, we beg leave to assure your Excellency, that we never derived the least benefit from them but on the other hand are still smarting under their abuse and desolation, the complaints of which were suppressed and complainants perswaded to bear with patience their losses and sufferings.
We apprehend that were the affairs of the frontiers of Pennsylvania more fully known to your Excellency it would in some degree remove the Idea of our south Western or Northern frontier having been so effectually covering the waste of Country and evacuation of large and flourishing settlements whose inhabitants, as General McIntosh and others assure us are going down the Ohio daily to settle elsewhere, give but too melancholy a proof of their exposed and dangerous situation, and that they think their new settlements afford a better prospect of safety. But as disscussions of this nature seem to give pain, where we would always wish to excite contrary sensations, we shall avoid them in future and endeavour to remove from the minds of the sufferers, any doubts and apprehensions which being the natural effects of ruin and distress, will claim our pity however groundless at this distance they may appear.
We heartily wish success to the proposed expedition and shall do every thing in our power to promote it. It is our interest so to do, for if it should terminate as the one last year did from Fort Pitt, our Western Country will be in a most deplorable situation, and the state little short of ruin. When we therefore suggested an Idea, that it might be laid aside we did not suppose that it would be so, but regarding the possibility of such an event from the difficulty of combining all the circumstances necessary to its progress, and success we thought it our duty to lay our expectations and wishes before you, that we might avoid any complaint in future from the inhabitants of that country. And we shall esteem ourselves peculiarly unfortunate, if the mode of doing it should in any degree have counteracted our own wishes and intentions.
We have kept from publick View most of the accounts we have received—but that your Excellency may form a more just judgment of our situation, we have selected a few from men of the most note in the Country which have just come to hand. When you have considered them, and also that we have a discontented party in the state seeking every occasion to disparage the government, we flatter ourselves you will allow for our feelings, and anxieties; To us the inhabitants look in the first instance, and upon us the Odium and blame will fall, if after holding out hopes of safety to them they should find themselves disappointed, tho’ from causes unforeseen and unavoidable.
Your Excellency has observed “that if the resources of the states cannot furnish a competent force for compleat defence they will be more just than to expect from the army protection in every point.” We feel the Justice of the remark, but our expectations go no farther than protection in proportion to the troops furnished by the state to the army: If from seeing the regiments of Pennsylvania drawn off on both sides and forming a part of the protection of New York, and Virginia while no troops from any other state formed a part of ours an undue inference has been drawn of our strength and numbers, We readily admit it to be unjust and groundless, for the circumstance alone can by no means warrant it: but whatever the resources of all the states collectively may be, each will we conceive, expect an attention individually according to its resources and the exertions of them. We are perfectly satisfied with the motives which have induced your Excellency to lay aside the Co-operation of the troops from Fort Pitt, nor should we have troubled you with any observations thereupon, if it had not been suggested to us that in this case a smaller garrison might perhaps be sufficient for Fort Pitt, and some of Broadheads people without inconvenience spared to Westmoreland so as to make the militia there less necessary; but as you seem to think any diminution of the strength at that post hazardous, we readily acquiesce.
The transaction respecting General Arnold is put upon a footing so satisfactory to us, that we regret the misconception which seems to have taken place of our Ideas upon it. It is apparent to us that your Excellency has not understood us. We think there is a material difference between a publick body exhibiting charges against a man, to his superior Officers, or authority, and expressing their sense of his conduct and assigning their reasons for it. In the first case they virtually offer themselves as prosecutors, appeal to some tribunal, and claim the infliction of the punishment annexed by civil or military law on the Offences charged. In the other case, they give an opinion operating only as the world shall give it weight, drawing with it no military or civil punishment. In this last view we acted in this business and considering ourselves intitled to appear in either capacity; it was matter of concern to us to see that the Idea which was carefully excluded as we thought, from the resolution of Congress, appeared in your Excellencys letter, that a trial was directed on the second third and fifth charges exhibited by the Council against him. Our wish was to be understood not as having exhibited any charges to Congress or yourself against him except that of abusing waggons, and that only that he might remain to answer. And tho at first view it may seem a refinement, yet if your Excellency will reflect upon the consequences you will see they are very important. For if by a publick body expressing their sense of an officers conduct they are to be considered as exhibiting charges against him to superior authority, it will follow, that they become his prosecutors, must support the charges, attend any tribunal however distant, inconvenient or prejudicial the other publick affairs of the state, or subject themselves to the imputation of Malice and wantonness. And we think it would not be a pleasing sight to your Excellency to behold the Legislative or executive bodies of the states following the camp under all its inconveniences and dangers on such occasions. If military punishment is sought, the seekers must submit to the inconvenience whatever they are, otherwise injustice may be done the individual. But where no such object is in view, but the publick Judgment appealed to, the individual has his opportunity of vindicating himself and shew the opinion formed of him to be unjust. There has been scarcely a bad Governor on the Continent of whom the publick bodies have not expressed such opinions, and yet there was always a regular tribunal and proper authority where they might have sought redress.
In this transaction tho a remedy for publick abuses was our object, unforeseen and unexpected difficulties occurred until we got it put into your Excellencys hands, we were encouraged by that circumstance, and are now resolved to go thro’ with this, but are inclined to believe that we shall in future bear our part patiently of the consequence of any evils of this kind as the lesser inconvenience of the two. In the present case for the sake of peace, and that Congress might not consume more days (for many were spent on this comparatively trifling business) we proposed the present trial and are content to be considered in any point of view necessary to bring it to a proper issue. When we speak of difficulties or obstructions we beg you to believe we confine our views intirely to this City. The parties which then divided the state, created and continued them. If the same transaction was to happen again different measures we think would be pursued.
The President has communicated to us that he has received in a private letter a notification of the tryal for the first of June which is quite agreeable to us, and the letter has been delivered to General Arnold accordingly.
The necessary connection of evidence on one point will fail by the absence of Clarkson and Franks, but as we have no doubt it was intentional, we think postponing the tryal on that account would be of no effect as they would not probably return to these parts till it was finished even if postponed to the first of July or a later day.
We shall have the papers got in readiness with such other preparation as may be necessary.
We do not expect that any influence or authority of ours will induce the appearance of those from this state whose attendance is necessary. We must therefore endeavour to supply it as well as circumstances will admit. We are sorry your Excellency should suppose we had suspicions of the honour and impartiallity of the Officers who are to compose the Court—if such is the natural inference from our expression it was a very great inaccuracy. We thought there was a material distinction between the doing an act, and the nature of it when done; that the objects of consideration were quite different and from sentiments expressed here by some, we had reason to apprehend that persons unacquainted with the nature of the service and the consequences of perverting the publick waggons might deem it a small matter, and treat it accordingly. But we would much rather have omitted the remark wholly than have given room for such a construction.
We hope your Excellency will excuse the length of these observations, as we did not apprehend that any such consequences would have flowed, or inferences have been drawn from ours of the twenty fourth and twenty fifth of April, we have been the more solicitous to obviate them and are equally so, to avoid any occasion for the like in future.
When we consider the situation of our militia in this state, their deficiency in arms and that those counties from whence they ought to be furnished have been so constantly called upon for near two years that they seem weary and averse to the service, we fear it will be utterly impracticable to draw out any number of them within the time required, and tho it is painful to us to acknowledge it, we think it better to do so, than to give expectations which we have so much reason to fear will fail us. These are the principal difficulties, but there are others of an inferior nature which time only can remedy. The militia is composed altogether of those who are attached to the present government. They see all the appointments of Commissaries Quarter Masters and other Officers of Continental establishment, bestowed almost without exception on persons opposed to the government. Many of these are profitable, all give an influence of which they are never like to partake, on the other hand it is employed to support opposite measures. Former and late appointments have ran in the same channel, so that the body of Whigs in the state have in a great degree lost that ardour and zeal which gives life and spirit to service. We wish it was otherwise, and that as a common and indispensible duty, all ranks would concur, however smaller circumstances might run counter; but it is to be feared there is too much of human nature in it to be easily rectified. We have long seen and lamented the progress of this evil, the effects of which are every day more visible throughout the state.
The imprudent behaviour of some Officers stationed in the Country also contributes to increase the mischief. The inhabitants of Lancaster County actually embodied themselves against Pulaski’s Corps; and Colonel Whites conduct at Lancaster has not lessened the disquiet. He without any provocation, or as appears since, a mistaken one, the other day beat the Attorney General with circumstances of great indignity; this is the third time that Officer of the government has been so treated by Continental Officers. We had yesterday a return of forage drawn at that post by his regiment, by which it appears that in the time they have been there, they have drawn seven thousand and fifty bushels of grain and two hundred and thirty tons of hay; no state or country can support such expence. These Circumstances have a very unhappy effect and the Continuance of staff Officers whose mismanagement is so notorious, discourages the people in their exertions for real and actual service. We forward your Excellency, letters lately received from the Lieutenants of Lancaster and York counties, and as we find that from the difficulty of procuring Militia and the period of their service, we cannot draw that effectual support from them that we wish. We have endeavoured to supply it, in the following manner which we believe you may depend upon. We are forwarding the five companies of rangers which will make three hundred and eighty men. Westmoreland has raised two additional companies, under the encouragement of General McIntosh and has offered to raise another. Northumberland has also raised three companies. these will make two hundred and sixty five men, and tho they have been raised by a kind of private subscription we have encouraged and adopted them. These will make in the whole seven hundred and forty six men none of less term of service than six months. In addition to these if the Commanding Officer of the expedition when he gets into the County finds it expedient, and practicable, orders will be lodged with the Lieutenant of the County to comply with any requisitions he may make of Militia for the purposes mentioned in your Excellencys letter, and we hope in such case it would be effectual as the season being past for putting in their spring grain they will have more leisure and inclination.
Last year the Counties of Lancaster York Cumberland Berks and Northampton furnished twelve hundred men for the frontiers on this side the Mountains. Westmoreland sent every man that they could spare to Fort Pitt. The unevacuated part of Northumberland kept all their Militia under arms with Colonel Hartley the whole season. Besides this, Lancaster has kept one hundred and forty men since last fall, and now has the same number guarding Continental stores at Lancaster and Lebanon. Two hundred were also kept on duty the whole of the summer and fall in and about this City for the like purposes. We took our share of guarding the Convention troops, and since Proctors regiment has been ordered to march, we have garrisoned the forts on the river. When all these circumstances are considered we hope we shall not be esteemed so deficient in publick duty as may appear at first sight. Maryland has declined even furnishing a company of Militia to relieve Rawlins Regiment, and Congress has directed a special regiment to be raised in Virginia for guarding the Convention Prisoners.
Should any emergency make it expedient to call a reinforcement of Militia to the grand army for any special purpose we think we could promise your Excellency a body of men from the City and adjacent Counties, they not having been called to any other duty for some time than we have mentioned above, and we flatter ourselves that in this case many Gentlemen of note would set a laudable example.
Upon the whole we beg leave to assure your Excellency of our very sincere regard, and most respectfull attachment, and that we shall on all occasions most chearfully co-operate in every measure you shall recommend to us. Being fully convinced that in all your views and actions a disinterested love to your Country and regard to its safety and happiness are the ruling principles of your conduct. With these sentiments, and most unfeigned wishes for your health success and happiness, we remain Your Excellencys most obedient and very humble servants
Signed by Order of CouncilJos: Reed Presidt
P.S. We beg that what we have said respecting Col. White & the Qr Masters Department may not be understood by your Excelly as making Complaints, we only state them as publick Opinions influential on the People we do not know whether they are well or ill founded.

